OPINION OF THE COURT
Chief Judge Lippman.
The issue presented by this appeal is whether the accusatory instrument was a facially sufficient simplified traffic information, although it was titled “Complaint/Information,” and contained factual information. For the reasons set forth below, we hold that the accusatory instrument was sufficient to serve as a simplified traffic information because it was substantially in the form prescribed by the Commissioner of Motor Vehicles.
On January 9, 2009, defendant was arrested and arraigned on charges of aggravated unlicensed operation of a motor vehicle pursuant to Vehicle and Traffic Law § 511 (1) (a).1 Defendant had 13 prior license suspensions. The accusatoiy instrument was four by eight inches and the front of the accusatory instrument *47was denominated, 1 ‘ COMPLAINT/INFORMATION. ’ ’ In a space designated, “Description of Violation,” the instrument stated, “Aggravated Unlicensed Operator.” The instrument listed defendant’s name, address, date of birth, sex, license information, vehicle description and vehicle registration information. The accusatory instrument also listed the date, time and address at which defendant was stopped. The reverse side was denominated “CRIMINAL COURT INFORMATION (DESCRIBE OFFENSE),” and was accompanied by the following handwritten description: “At t/p/o, A/O observed Deft driving S/B on 4th Ave & 40th St operating a Black, 1998 Lincoln Town car Indiana Plate #1375E complete a left turn onto 40th St. across three lanes of traffic. Informed by DMV that Deft license revoked (13 on 7 dates) [sic].”
A box was marked indicating outstanding warrants had been checked. The arresting officer dated and signed the instrument immediately below the factual write up, that the officer “PERSONALLY OBSERVED THE COMMISSION OF THE OFFENSE CHARGED HEREIN.”
Traffic misdemeanors may be prosecuted in criminal court by a misdemeanor information, misdemeanor complaint or simplified traffic information. A facially sufficient misdemeanor complaint complies with the form and content requirements of CPL 100.15 and, in its factual portion, alleges evidentiary facts providing reasonable cause to believe that the defendant committed the offense charged. (CPL 100.15 [3]; 100.40 [4] [b].) Omission of an element of the charged crime renders a misdemeanor complaint jurisdictionally defective (People v Dreyden, 15 NY3d 100 [2010]). A defendant may only be prosecuted upon a misdemeanor complaint if prosecution by misdemeanor information is waived.
As defined in CPL 100.10 (2),2 a simplified traffic information is a streamlined instrument designed for the expeditious *48processing of traffic infractions; it is a short, written accusation, signed by a police officer and filed with a criminal court. Evidentiary facts are not required. To be facially sufficient, the instrument must also comply with the requirement of CPL 100.25 (1) that it be “substantially in the form prescribed by the commissioner of motor vehicles” (emphasis added).
The arraignment court declined to rule on “whether . . . this is a simplified traffic [information],” or a misdemeanor complaint. Defense counsel waived the reading of defendant’s rights—which included the reading of his right to have a supporting deposition filed3—and waived prosecution by information “Q]ust in case,” and defendant pleaded guilty to the misdemeanor of aggravated unlicensed operation of a motor vehicle in the third degree, under Vehicle and Traffic Law § 511 (1) (a), in exchange for a $350 fine and a conditional discharge that required him to clear up his outstanding traffic tickets. Defendant violated the terms of the conditional discharge, and the court sentenced him to 30 days, a term that has been fully served.
Defendant challenged his conviction by arguing that the accusatory instrument was a facially insufficient misdemeanor complaint, because it omitted an element of the offense charged. The People, on the other hand, argued that the accusatory instrument was a simplified traffic information, which required no factual allegations.
The Appellate Term held that
“although the accusatory instrument is denominated a ‘complaint/information,’ it is a sufficient simplified traffic information since it designates the offense charged, substantially conforms to the form prescribed by the Commissioner of Motor Vehicles and provides the court with sufficient information to establish that it has jurisdiction to hear the case” *49(31 Misc 3d 144[A], 2011 NY Slip Op 50932[U], *1 [2011] [citations omitted]).
The Appellate Term relied on People v Ferro (22 Misc 3d 7 [App Term, 2d Dept 2008], lv denied 12 NY3d 757 [2009]), in holding that the title of the instrument is not controlling.
I
Defendant’s main argument is that the accusatory instrument was denominated “Complaint/Information,” and included factual allegations as to only some of the elements of the offense charged, and therefore must be held to be an insufficient misdemeanor complaint, rather than a simplified traffic information. As explained below, we reject this contention.
A
Defendant points to our decision in People v Casey (95 NY2d 354 [2000]) for the proposition that a title controls what a document is and since the document at issue is titled “Complaint/ Information,” it is a misdemeanor complaint.
Casey concerned claims that a misdemeanor information for criminal contempt was jurisdictionally defective because of its hearsay nature (id. at 358-359). The Appellate Term held that since the information would have “qualifie[d] as a misdemeanor complaint,” and since defendant waived the right to be prosecuted by information, it was not jurisdictionally defective (People v Casey, 181 Misc 2d 744, 745 [App Term, 2d Dept 1999], citing People v Connor, 63 NY2d 11 [1984]). We upheld defendant’s conviction, but for different reasons (Casey, 95 NY2d at 359). We explained that we did not find a basis in the record for a waiver of a right to be prosecuted by information (id.). We then noted:
“Moreover, as the Appellate Term acknowledged, the accusatory instrument here was denominated, and purported to be, a misdemeanor information with a supporting deposition, not a misdemeanor complaint. That the instrument would have qualified as a misdemeanor complaint did not make it one. Since the accusatory instrument here was in fact a local criminal court information, and not a misdemeanor complaint, the District Court would not have had the statutory obligation to inform defendant that he ‘may not be prosecuted [on a misdemeanor complaint] . . . unless he consents’ ” (id.).
*50Nonetheless, we held that the nonhearsay requirement could be satisfied by the contents of the supporting deposition, and, more broadly, an information should be given “a fair and not overly restrictive or technical reading” {id. at 359-360).
Our comment about denomination was a side-note, peripheral to the main holding and relevant only to the issue of waiver. A misdemeanor information is an accusatory instrument alleging nonhearsay evidentiary facts supporting every element of the offense charged. A defendant may be prosecuted by misdemeanor information alone. By contrast, a misdemeanor complaint is a misdemeanor information but with hearsay allegations permitted. A defendant may not be prosecuted by a misdemeanor complaint—and the trial court is required to so inform the defendant—unless prosecution by information is waived, or unless a supporting deposition is filed. Plainly, our comment in Casey was simply about whether the instrument did or did not include hearsay allegations, and what corresponding obligations the trial court had in ensuring that defendant properly waived his rights.
Moreover, a simplified traffic information need only “substantially” conform to the requirements of the Commissioner of Motor Vehicles (CPL 100.25). Title then cannot be dispositive when it is the legislature’s intention that no single part of the form be dispositive. This holistic approach to identifying the form is entirely consistent with the central holding of Casey. There, we said that “[s]o long as the factual allegations of an information give an accused notice sufficient to prepare a defense and are adequately detailed to prevent a defendant from being tried twice for the same offense, they should be given a fair and not overly restrictive or technical reading” {id. at 360). Furthermore, the Commissioner of Motor Vehicles does not require a simplified traffic information to have any title at all (see 15 NYCRR 122.2). It would be illogical, then, to find that the title of the form governs over its substance (see e.g. People v Chestnut, 19 NY3d 606, 611 n 2 [2012] [noting that a party’s adherence to the preservation rule’s “specific objection” requirement should not “emphasize form over substance”]; People v Vespucci, 75 NY2d 434, 442 [1990] [holding that prosecutor’s alternative arrangement complied with sealing requirement of eavesdropping statute because “(t)o rule otherwise would sacrifice substance for form and not advance” the purposes of the statute]).
The Appellate Term correctly concluded that the principles expressed in People v Ferro were applicable. There, the court *51held that an accusatory instrument ambiguously denominated "Information/Simplified Information" could function as either a regular or a simplified traffic information because the substance of the document rather than its denomination controlled (22 Misc 3d at 8-9 [distinguishing Casey]).
B
That the simplified traffic information included more factual detail than was required by the statute is inconsequential. After all, the point of an accusatory instrument is to give defendant fair notice of the charges levied against him or her. An excess of detail, therefore, cannot be fatal to its facial sufficiency. As the Appellate Term noted in Ferro, “[i]t would indeed be ironic if an excess of details, beyond the minimum requirements, would undermine the sufficiency of the simplified information[s]” (22 Misc 3d at 9 [internal quotation marks and citation omitted]).
II

Defendant also argues this is not a facially sufficient simplified traffic information since the form used in this case does not comply with 15 NYCRR part 91, promulgated pursuant to Vehicle and Traffic Law § 207, which authorizes the Commissioner of Motor Vehicles to prescribe the form of a uniform summons and complaint in traffic violation cases. Howevei neither Vehicle and Traffic Law § 207 nor 15 NYCRR part 91 apply to simplifled traffic informations in New York City.

4


Instead, the applicable requirements derive from Vehicle and Traffic Law § 226,5 which authorizes the Commissioner of Motor Vehicles to prescribe the form of a summons and complaint *52in traffic cases. The regulation, 15 NYCRR 122.2, promulgated pursuant to Vehicle and Traffic Law § 226, was intended to designate the form to be used for a simplified traffic information, but the regulation was revised in 1978 and now includes neither a sample illustrated form nor the express language “simplified traffic information.” As the Criminal Court has held, the deletion of that specific language from the regulation does not evince “any intent to alter the use of the part 122 form as the simplified traffic information in New York City” (People v Gindi, 166 Misc 2d 672, 680 [Crim Ct, NY County 1995]).
The part 122 complaint form, as the City of New York’s simplified traffic information, is embodied in New York City Police Department (NYPD) Patrol Guide Procedure No. 209-11, which depicts the multipurpose form that is used for any misdemeanor or violation listed in the Vehicle and Traffic Law. Procedure No. 209-11 was promulgated pursuant to New York City Charter § 434 (b), which gives the Police Commissioner responsibility for the “execution of all laws and the rules and regulations of the [police] department.” The form in Procedure No. 209-11 is the form that was used in this case, and is the form that is routinely used as a simplified traffic information in parts of New York City to prosecute traffic misdemeanors in criminal court. Most importantly, form 209-11 substantially complies with the requirements specified in 15 NYCRR 122.2.
15 NYCRR 122.2 (a) provides that the “ticket packet shall be a multipage form of at least three parts, approximately 4V4 inches wide and 8 Vs inches high, including a half-inch stub for binding across the top.” Additionally, a “serial number, in a series, form and color approved by the commissioner, shall be printed at the top of each part” (§ 122.2 [b]), and “[p]art 1, the complaint, shall contain space for: (1) motorist’s name; (2) address; (3) date of birth; (4) sex; (5) license identification; (6) ve*53hide description; (7) registration information; (8) violation description; (9) time and place of appearance; and (10) complainant’s name and affiliation” (§ 122.2 [c]). In this case, the accusatory instrument was a NYPD Patrol Guide form, Procedure No. 209-11, which was approximately four inches wide and approximately eight inches high. It had a serial number printed at the top, and it included space for all of the categories enumerated in 15 NYCRR 122.2 (c) which were all filled in with the requisite information. Defendant’s accusatory instrument therefore substantially complied with the requirements enumerated in section 122.2, and thus was a facially sufficient simplified traffic information.6
ra
Although we hold that according to the technical specifications of the regulations, Procedure No. 209-11 substantially complies with 15 NYCRR 122.2, and is therefore sufficient as a simplified traffic information, a new more carefully drawn form would better service the city and the public. The present form is confusing and hardly “simplified.” It would seem clear that, at the very least, a simplified traffic information used in New York City should be titled “simplified traffic information” and should not include any space for factual allegations.
Accordingly, the order of the Appellate Term should be affirmed.

. “A person is guilty of the offense of aggravated unlicensed operation of a motor vehicle in the third degree when such person operates a motor vehicle upon a public highway while knowing or having reason to know that such person’s license or privilege of operating such motor vehicle in this state or privilege of obtaining a license to operate such motor vehicle issued by the commissioner is suspended, revoked or otherwise withdrawn by the commissioner” (§ 511 [1] [a]).


. CPL 100.10 (2) (a) provides:
“A ‘simplified traffic information’ is a written accusation by a police officer, or other public servant authorized by law to issue same, filed with a local criminal court, which charges a person with the commission of one or more traffic infractions and/or misdemeanors relating to traffic, and which, being in a brief or simplified form prescribed by the commissioner of motor vehicles, designates the offense or offenses charged but contains no factual allegations of an evidentiary nature supporting such charge or charges. It serves as a basis for commencement of a criminal action for such traffic offenses, alternative to the charging thereof *48by a regular information, and, under circumstances prescribed in section 100.25, it may serve, either in whole or in part, as a basis for prosecution of such charges.”


. A defendant who is charged by a simplified traffic information is entitled, upon request, to the filing and service of a supporting deposition; or, at arraignment after arrest (as opposed to a Desk Appearance Ticket) the court must inform defendant of his right to have a supporting deposition filed unless defendant waives the reading of that right. Defendant here did not request a supporting deposition and his attorney waived the reading of the right to have one filed.


. Vehicle and Traffic Law § 207 (4) states, in relevant part, that “[t]he provisions of this section shall not apply to or supersede any ordinance, rule or regulation heretofore or hereafter made, adopted or prescribed pursuant to law in any city having a population of one million or over” for offenses occurring therein. Similarly, 15 NYCRR part 91 includes a provision which states that “[t]his Part shall not apply to tickets issued within any city having a population of one million or over for offenses occurring therein” (15 NYCRR 91.4 [a]).


. Vehicle and Traffic Law § 226 authorizes the Commissioner of Motor Vehicles to prescribe the form of a summons and complaint in all cases involving traffic infractions, as specified in Vehicle and Traffic Law § 225 (1). Although defendant argues that this section cannot apply to his case, because aggravated unlicensed operation in the third degree is a misdemeanor, Vehicle and Traffic Law § 225 (1) applies to misdemeanors when a traffic infraction and a crime arise out of the same transaction or occurrence. In this case, defendant was stopped because he completed a left turn across three lanes of
*52traffic, which is a traffic infraction. After he was stopped, it was determined that he had also violated Vehicle and Traffic Law § 511 (1), aggravated unlicensed operation in the third degree, which is a crime. Vehicle and Traffic Law § 225 (1) states:
“Whenever a crime and a traffic infraction arise out of the same transaction or occurrence, a charge alleging both offenses may be made returnable before the court having jurisdiction over the crime. Nothing herein provided shall be construed to prevent a court, having jurisdiction over a criminal charge relating to traffic or a traffic infraction, from lawfully entering a judgment of conviction, whether or not based on a plea of guilty, for any offense classified as a traffic infraction.”


. Defendant pointed out that Procedure No. 209-11, as listed in the Patrol Guide, states “CRIMINAL COURT[:] PEDESTRIAN OFFENSES AND TRAFFIC MISDEMEANORS (except unlicensed operator . . . ).” This note instructs police officers that for the crime of unlicensed operator, a Desk Appearance Ticket, which does not accompany an arrest but requires defendants to come to criminal court at a specified later date, should not be issued. Instead, a defendant charged with unlicensed operator should immediately be taken into custody—which is what happened here—rather than be allowed to reenter and operate his or her vehicle.